Milton Albert, J.
This is a motion by claimants for an order vacating items 7-25 of the State’s demand for a bill of particulars.
Item 7 requested information concerning the identities of those dependent upon decedents and the court hereby finds that the State is entitled to this information. Accordingly, claimants’ request for an order vacating this item is denied.
With respect to items 8-25 inclusive, these relate to various activities of representatives of the State in the planning and conduct of the canoe trip which ended in the deaths of William Michael Mintz and Barbara Steinberger and with respect to which the claimants in their claim ascribed negligence to the State. Since the preparation and filing of the claim, claimants have had an examination before trial of representatives of the State and, therefore, should be in a position to inform the State as to which of the enumerated activities they now regard the State as having been negligent. Obviously, the State was not negligent in all 18 of these activities. The State is now entitled to know in which of these activities claimants will seek to prove at the trial that the State was negligent. The State is entitled to this information now in order to prepare for its defense. Accordingly, here, too, claimants’ request for an order vacating these items is denied.